Title: 5th.
From: Adams, John Quincy
To: 


       A sultry, disagreeable day. Mr. Williams gave a philosophical lecture this morning; but I had forgotten his announcing it, and when the bell rung, supposed it was for some other exercice; this is the first lecture of any kind which I have not attended, since I entered the university; after dinner several of the Class went a fishing: I set out with them; but turn’d back as there was too much wind, for sport. Cranch returned from Braintree this evening.
       Nathaniel Laurance of Woburn, Middlesex C. was 21 the 21st. of last July. I have not much acquaintance with him; but those who know him are not enthusiastic in their praises. He professes a vast deal of independence, and assurance; his heart he says never palpitated at the presence of man: and the heart which never palpitated with fear, cannot surely beat for joy. As a scholar, and as a speaker he is not conspicuous; though in his declamations he has frequently display’d that matchless impudence, of which he is so fond of boasting. His moral character is good I believe, and it is said, he has assisted his chum (Jackson) very much in the article of composition.
      